             Case 2:19-cv-01189-APG-EJY Document 109 Filed 05/08/20 Page 1 of 7



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JAMES PARSONS, INDIVIDUALLY AND                            Case No.: 2:19-cv-01189-APG-EJY
   AS SPECIAL ADMINISTRATOR OF THE
 4 ESTATE OF CAROLYN LEE PARSONS, et                      Amended Order Certifying Questions to
   al.,                                                      the Supreme Court of Nevada
 5
          Plaintiffs
 6
   v.
 7
   COLT’S MANUFACTURING COMPANY,
 8 LLC, et al.,

 9             Defendants

10            I respectfully certify to the Supreme Court of Nevada the following two questions of law

11 that may be determinative of matters before me and as to which there is no clearly controlling

12 precedent in the decisions of the Supreme Court of Nevada or the Nevada Court of Appeals:

13           Under Nevada law, can a plaintiff assert a negligence per se claim predicated on
              violations of criminal federal and state machine gun prohibitions absent evidence of
14            legislative intent to impose civil liability?

15           Does a plaintiff asserting a wrongful death claim premised on allegations that firearms
              manufacturers and dealers knowingly violated federal and state machine gun prohibitions
16            have “a cause of action against the manufacturer or distributor of any firearm . . . merely
              because the firearm or ammunition was capable of causing serious injury, damage or
17            death, was discharged and proximately caused serious injury, damage or death[,]” under
              Nevada Revised Statutes § 41.131?
18
             Does Nevada Revised Statutes § 41.131 allow a wrongful death claim premised on
19            allegations that firearms manufacturers and dealers knowingly violated federal and state
              machine gun prohibitions because the statute is “declaratory and not in derogation of the
20            common law”?

21 / / / /

22 / / / /

23 / / / /
                Case 2:19-cv-01189-APG-EJY Document 109 Filed 05/08/20 Page 2 of 7



 1       I.      BACKGROUND

 2               Carrie Parsons was killed in the October 1, 2017 mass shooting in Las Vegas. Her

 3 parents, plaintiffs James Parsons and Ann-Marie Parsons, sue the manufacturers1

 4 (Manufacturers) and dealers2 (Dealers) that made and sold the AR-15 rifles used in the shooting.

 5               The Parsons filed suit in the Eighth Judicial District Court for Clark County, Nevada on

 6 July 2, 2019, asserting claims for wrongful death, negligence per se, and negligent entrustment.

 7 The defendants removed the case to the United States District Court for the District of Nevada.

 8 The defendants moved to dismiss the Parsons’ complaint, arguing that their claims are barred by

 9 the Protection of Lawful Commerce in Arms Act (PLCAA), Nevada Revised Statutes (NRS)

10 § 41.131, and common-law causation principles. I originally dismissed the Parsons’ negligent

11 entrustment and negligence per se claims without leave to amend because they failed to state a

12 cognizable claim under the PLCAA and Nevada common law. I denied the motion to dismiss

13 the wrongful death claim, concluding that as pleaded it was not barred by the PLCAA or

14 common-law causation principles. Id.

15            A. Negligence Per Se

16               I originally dismissed the Parsons’ negligence per se claims because federal courts sitting

17 in Nevada have applied a rule announced in two Supreme Court of Nevada decisions that the

18 violation of a penal statute is not negligence per se absent evidence of legislative intent to impose

19 civil liability. See Hinegardner v. Marcor Resorts, L.P.V., 844 P.2d 800, 803 (Nev. 1992); Bell v.

20 Alpha Tau Omega Fraternity, Eta Epsilon Chapter, 642 P.2d 161, 162 (Nev. 1982). I later

21
     1
      Colt’s Manufacturing Company LLC, Colt Defense LLC, Daniel Defense Inc., Patriot
22
     Ordnance Factory, FN America, Noveske Rifleworks LLC, Christensen Arms, Lewis Machine &
     Tool Company, and LWRC International LLC.
23
     2
         Discount Firearms and Ammo LLC, Sportsman’s Warehouse, and Guns and Guitars Inc.

                                                          2
          Case 2:19-cv-01189-APG-EJY Document 109 Filed 05/08/20 Page 3 of 7



 1 reconsidered my order dismissing the Parsons’ negligence per se claims because: (1) the

 2 Supreme Court of Nevada’s decisions could be read to support a presumption that a violation of

 3 a penal statute is not negligent per se absent legislative intent or alternatively a presumption that

 4 a violation of a penal statute is negligence per se absent legislative intent to the contrary; and

 5 (2) the prior decisions do not address the issue outside the context of alcohol laws. I decided to

 6 certify an additional question to the Supreme Court of Nevada because: (1) the question presents

 7 significant issues with important public policy ramifications for Nevada; and (2) certification of

 8 this dispositive question alongside the other questions will save time and judicial resources. So I

 9 certify the above question regarding under what circumstances a violation of a penal statute

10 constitutes negligence per se.

11      B. NRS § 41.131

12         The defendants argued that the Parsons’ wrongful death claim is barred by NRS § 41.131,

13 which states that “[n]o person has a cause of action against the manufacturer or distributor of any

14 firearm or ammunition merely because the firearm or ammunition was capable of causing serious

15 injury, damage or death, was discharged and proximately caused serious injury, damage or

16 death.” The statute further states that it is “declaratory and not in derogation of the common

17 law” and includes an exception for actions based on production or design defects. Id.

18         The defendants argue this statute bars the wrongful death claim because the Parsons do

19 not allege that the AR-15s used in the October 1 shooting were defective. The Parsons respond

20 that their suit falls outside of § 41.131’s reach because their central allegation is that the

21 defendants violated federal and Nevada law by manufacturing and selling illegal machine guns.

22 Thus, they contend, they are not suing the defendants “merely” because the firearms were

23 capable of causing—and caused—their daughter’s death.



                                                      3
             Case 2:19-cv-01189-APG-EJY Document 109 Filed 05/08/20 Page 4 of 7



 1            The text and legislative history of § 41.131 are capable of multiple reasonable

 2 interpretations. The statute was enacted in 1985, but Nevada courts have yet to interpret it. The

 3 parties have not identified, and I have not found, a federal or state decision that has even cited it.

 4 This case presents important public policy concerns that should be addressed by the Nevada

 5 court. I am particularly concerned by the defendants’ concession in oral argument that under

 6 their interpretation § 41.131 would immunize even a defendant that manufactured and sold

 7 Tommy guns or M-16 rifles to civilians. The Supreme Court of Nevada should be allowed to

 8 interpret § 41.131 on first impression. So I denied the defendants’ motion to dismiss on this

 9 ground without prejudice to refiling it, and I certify the above questions to the Supreme Court of

10 Nevada.

11   II.      PARTIES’ NAMES AND DESIGNATION OF APPELLANT AND

12            RESPONDENTS

13 Plaintiffs: James Parsons, individually and as Special Administrator of the Estate of Carolyn Lee

14 Parsons; Ann-Marie Parsons.

15 Defendants: Colt’s Manufacturing Company LLC; Colt Defense LLC; Daniel Defense Inc.;

16 Patriot Ordnance Factory; FN America; Noveske Rifleworks LLC; Christensen Arms; Lewis

17 Machine & Tool Company; LWRC International LLC; Discount Firearms and Ammo LLC;

18 DF&A Holdings, LLC; Maverick Investments, LP; Sportsman’s Warehouse; Guns and Guitars

19 Inc.

20            Because the defendants argue that § 41.131 mandates dismissal of this lawsuit, I

21 designate the plaintiffs as the appellants.

22 / / / /

23 / / / /



                                                       4
          Case 2:19-cv-01189-APG-EJY Document 109 Filed 05/08/20 Page 5 of 7



 1 III.    NAMES AND ADDRESSES OF COUNSEL FOR THE PARTIES

 2 Counsel for the plaintiffs/appellants:

 3         Matthew L. Sharp
           Matthew L. Sharp, Ltd.
 4         432 Ridge St.
           Reno, NV 89501
 5
           Joshua David Koskoff
 6         Koskoff, Koskoff, & Bieder, PC
           350 Fairfield Ave.
 7         Bridgeport, CT 06604

 8         Richard Friedman
           Friedman Rubin
 9         1126 Highland Ave.
           Bremerton, WA 98337
10
   Counsel for defendants/respondents Colt’s Manufacturing Company, LLC, Colt Defense LLC,
11 Patriot Ordnance Factory, Lewis Machine & Tool Company, and LWRC International, LLC:

12         Jay Joseph Schuttert and Alexandria Layton
           Evans Fears & Schuttert LLP
13         2300 W. Sahara Avenue
           Suite 950
14         Las Vegas, NV 89102

15         John Renzulli, Christopher Renzulli, and Scott Charles Allan
           Renzulli Law Firm, LLP
16         One North Broadway, Suite 1005
           White Plains, NY 10601
17
     Counsel for defendants/respondents FN America:
18
           Jessica Chong, Mary Bacon, and John Mowbray
19         Spencer Fane LLP
           300 S. Fourth Street
20         Suite 950
           Las Vegas, NV 89101
21
           Camden R. Webb and Robert C. Van Arnam
22         Williams Mullen
           301 Fayetteville St., Ste. 1700
23         Raleigh, NC 27601



                                                  5
             Case 2:19-cv-01189-APG-EJY Document 109 Filed 05/08/20 Page 6 of 7



 1            Justin S. Feinman and Turner A. Broughton
              Williams Mullen
 2            200 South 10th Street 16th Floor
              Richmond, VA 23219
 3
     Counsel for defendants/respondents Christensen Arms:
 4
              Jay Joseph Schuttert and Alexandria Layton
 5            Evans Fears & Schuttert LLP
              2300 W. Sahara Avenue
 6            Suite 950
              Las Vegas, NV 89102
 7
              Bryon J. Benevento
 8            Dorsey & Whitney, LLP
              111 S. Main Street, Suite 2100
 9            Salt Lake City, UT 84111-2176

10 Counsel for defendants/respondents Daniel Defense, Inc. and Sportsman’s Warehouse:

11            Patrick Byrne and V. R. Bohman
              Snell & Wilmer L.L.P.
12            3883 Howard Hughes Pkwy., Ste. 1100
              Las Vegas, NV 89169
13
     Counsel for defendant/respondent Noveske Rifleworks, LLC:
14
              Loren Young
15            Lincoln, Gustafson & Cercos
              3960 Howard Hughes Parkway, Suite 200
16            Las Vegas, NV 89169

17            Anthony Pisciotti, Ryan Erdreich, and Danny C. Lallis
              Pisciotti Malsch
18            30 Columbia Turnpike, Suite 205
              Florham Park, NJ 07932
19
     Counsel for defendants/respondents Guns & Guitars, Inc.:
20
              Michael Nunez
21            Murchison & Cumming, LLP
              350 S. Rampart Blvd., Suite 320
22            Las Vegas, NV 89145

23 / / / /



                                                     6
          Case 2:19-cv-01189-APG-EJY Document 109 Filed 05/08/20 Page 7 of 7



 1         James B. Vogts
           Swanson, Martin & Bell LLP
 2         330 N. Wabash, Suite 3300
           Chicago, IL 60611
 3
   Counsel for defendants/respondents Discount Firearms and Ammo, LLC, DF&A Holdings, LLC,
 4 and Maverick Investments, LP:

 5         Ismail Amin and Jessica Guerra
           The Amin Law Group, Ltd.
 6         3753 Howard Hughes Parkway, Suite 200
           Las Vegas, NV 89169
 7
           Christopher M. Chiafullo
 8         The Chiafullo Group, LLC
           244 Fifth Avenue, Suite 1960
 9         New York, NY 10001

10 IV.     ANY OTHER MATTERS THE CERTIFYING COURT DEEMS RELEVANT TO

11         A DETERMINATION OF THE QUESTIONS CERTIFIED

12         I defer to the Supreme Court of Nevada to decide whether it requires any other

13 information to answer the certified questions. I do not intend my framing of the questions to

14 limit the Supreme Court of Nevada’s consideration of the issues.

15   V.    CONCLUSION

16         I THEREFORE ORDER the Clerk of Court to forward this Order under official seal to

17 the Supreme Court of the State of Nevada, 201 South Carson Street, Suite 201, Carson City,

18 Nevada 89701-4702.

19         DATED this 8th day of May, 2020.

20

21
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
22

23



                                                   7
